Exhibit 10.16

 

December 29, 2017    INTREXON

VIA FACSIMILE: (813) 286-7904

Oragenics, Inc.

4902 Eisenhower Boulevard, Suite 125

Tampa, FL 33634

Attention: Chief Executive Officer

VIA FACSIMILE: (813) 229-1660

Shumaker, Loop & Kendrick, LLP

101 E. Kennedy Boulevard, Suite 2800

Tampa, FL 33602

Attention: Mark Catchur, Esq.

 

Re: Notice of Assignment—Exclusive Channel Collaboration Agreement effective
June 9, 2015

Dear Sirs:

We are pleased to advise that Intrexon Corporation has reorganized certain of
its operating divisions, including the formation of a new wholly owned
subsidiary of Intrexon Corporation, ActoBio Therapeutics, Inc. (“ActoBio”).
ActoBio will include all of Intrexon’s worldwide operations relating to its
Actobiotic™ L. lactis human therapeutic platform, including products and
programs being pursued in collaboration with Oragenics, Inc. (“Oragenics”). This
internal reorganization will not negatively impact Oragenics or this
collaboration.

This letter is Notice that effective January 1, 2018 and as permitted by
Section 12.8 of the Exclusive Channel Collaboration Agreement effective June 9,
2015 (the “Agreement”) Intrexon Corporation has assigned Intrexon Corporation’s
interests in this Agreement to ActoBio. ActoBio Therapeutics, Inc. agrees to be
bound by the Agreement and assumes all rights, interest and obligations under
the Agreement previously held by Intrexon Corporation. For your future use and
reference, contact and correspondence addresses are provided on the attached
sheet.

Please do not hesitate to contact my office if you have any questions and we
appreciate your attention to this matter.

Best regards,

INTREXON CORPORATION

/s/ Donald P. Lehr

Donald P. Lehr

Chief Legal Officer

Attachment

 

20374 Seneca Meadows Parkway

   Germantown, MD 20876    301-556-9900    Facsimile: 301-556-9902